DEBT SETTLEMENT AGREEMENT




On this date of December 31, 2012 Grid Petroleum Corporation and Direct Capital
Group Inc. enter into a Debt Settlement Agreement for Convertible Preferred
shares of Grid Petroleum Corporation.




Conversion Terms:




The following invoices having a total dollar value of $70,670.91.

Conversion terms of the Convertible Preferred Shares are each dollar of face
value will convert into common shares of the company the conversion price the
lesser of $.001 or (the “Conversion Price”) shall equal the Variable Conversion
Price (as defined herein) (subject to equitable adjustments for stock splits,
stock dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events). The "Variable Conversion Price" shall mean 50% multiplied by the Market
Price (as defined herein) (representing a discount rate of 50%). “Market Price”
means the average of the lowest three (3) Trading Prices (as defined below) for
the Common Stock during the ten (10) Trading Day period ending on the latest
complete Trading Day prior to the Conversion Date. “Trading Price” means, for
any security as of any date, the closing bid price on the Over-the-Counter
Bulletin Board, or applicable trading market (the “OTCBB”) as reported by a
reliable reporting service (“Reporting Service”) designated by the Holder (i.e.
Bloomberg) or, if the OTCBB is not the principal trading market for such
security, the closing bid price of such security on the principal securities
exchange or trading market where such security is listed or traded or, if no
closing bid price of such security is available in any of the foregoing manners,
the average of the closing bid prices of any market makers for such security
that are listed in the “pink sheets” by the National Quotation Bureau, Inc. If
the Trading Price cannot be calculated for such security on such date in the
manner provided above, the Trading Price shall be the fair market value as
mutually determined by the Borrower and the holders of a majority in interest of
the Notes being converted for which the calculation of the Trading Price is
required in order to determine the Conversion Price of such Notes. “Trading Day”
shall mean any day on which the Common Stock is tradable for any period on the
OTCBB, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.




Invoice #

Date

Amount

January

01, 2012

$8,401.88

February

01, 2012

$8,457.38

March

01, 2012

$9,197.75

April

01, 2012

$9,599.63

May

01, 2012

$7,943.88

June

01, 2012

$8,426.38

July

01, 2012

$6,661.38

August

01, 2012

$5,740.75

September

01, 2012

$6,241.88



















Total

$70,670.91










Direct Capital Group Inc. will have the ability to convert at its discretion
without any prior approvals of the Company or its management.




Grid Petroleum Corporation will provide all the supportive documentation to the
Presidents Stock Transfer to facilitate the conversion.

Additionally Grid Petroleum Corporation will provide all supportive
documentation to process the preferred stock conversion in to free trading
common shares of the company if applicable.







Agreed and accepted:
















___________________________________

________________________________

Grid Petroleum Corporation

Direct Capital Group Inc.






